UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6549



HOWARD FRANK NEAL,

                Petitioner - Appellant,

          v.


HELEN FAHEY, Virginia Parole Board - in her Individual and
Official Capacities; CAROL ANN SIEVERS, Vice Chairman - in her
Individual and Official Capacities; HERBERT V. COUTON, Board
Member - in his Individual and Official Capacities; DAVID N.
HARKER, Board Member - in his Individual and Official
Capacities; MICHAEL M. HAWES, Board Member - in his Individual
and Official Capacities; H. RANDOLPH POWELL, Warden, Brunswick
Correctional Center - in his Individual and Official Capacities,

                Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00374-JRS)


Submitted:   January 23, 2009              Decided:   February 5, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Frank Neal, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Howard Frank Neal seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner     satisfies      this   standard    by

demonstrating      that   reasonable       jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Neal has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       2